NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL DOWELL,                                  No.    19-35110

                Petitioner-Appellant,           D.C. No. 3:18-cv-01939-BR

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Samuel Dowell appeals pro se from the district court’s judgment denying his

“Extraordinary Writ Challenge.” We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, see United States v. Walgren, 885 F.2d 1417, 1420 (9th Cir.

1989), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dowell contends that the district court erred in concluding that he was

attempting to attack his conviction. Rather, he argues that he was seeking a “class

action civil writ” under 28 U.S.C. § 1651 based on the unconstitutionality of the

federal statutes proscribing child pornography, 18 U.S.C. §§ 2250-2260. As an

initial matter, Dowell points to no authority suggesting that 28 U.S.C. § 1651 is a

proper vehicle for such an action. Moreover, child pornography is not protected by

the First Amendment, see New York v. Ferber, 458 U.S. 747, 764 (1982), and the

Commerce Clause authorizes Congress to criminalize its intrastate possession, see

United States v. Sullivan, 797 F.3d 623, 631-32 (9th Cir. 2015). The district court,

therefore, properly denied relief.

      AFFIRMED.




                                          2                                     19-35110